Citation Nr: 1440088	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-40 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for sacroiliac joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran has been rated as totally disabled for compensation purposes from November 19, 2003.

The Veteran testified before the undersigned Veterans Law Judge by videoconference technology in April 2014.


FINDINGS OF FACT

1.  The Veteran has lumbar spine arthritis and degenerative disc disease at L5-S1, status post discectomy, secondary to his service-connected residuals of shell fragment wounds.

2.  The Veteran has a bilateral hip arthritis secondary to his service-connected residuals of shell fragment wounds.

3.  The Veteran has left sacroiliac joint arthritis secondary to his service-connected residuals of shell fragment wounds.



CONCLUSIONS OF LAW

1.  The Veteran has lumbar spine arthritis and degenerative disc disease at L5-S1, status post discectomy, that is due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The Veteran has bilateral hip arthritis that is due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  The Veteran has left sacroiliac joint arthritis that is due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran contends that a lumbar spine disability, bilateral hip disability and sacroiliac dysfunction are related to his residuals of in-service fragment wounds.  

Turning to the evidence of record, a January 2007 VA treatment note indicates that the Veteran has some associated low back and left sacroiliac joint pain associated with residuals of his fragment wounds incurred in active combat in Vietnam.

A February 2007 private treatment record indicates that the Veteran's in-service wounds caused significant motor and sensory weakness in his leg extensors, magnified by strong quadriceps muscles resulting in an anterior presentation of his pelvis causing chronic sacroiliac and lumbar facet compression.  The provider cited objective gait evaluation testing in coming to this conclusion.

A July 2007 VA examination indicates that the Veteran had normal examinations with x-ray findings of mild degenerative narrowing of the right hip joint and mild degenerative changes of L1-3, with insufficient clinical evidence to warrant diagnoses of a the claimed disabilities.  The examiner additionally indicated that there was a left sacroiliac (SI) joint dysfunction that was less likely as not related to the right buttock shell fragment wound as his symptoms are in the sacroiliac joint and the original injury is to the right buttock.

An April 2008 letter from a private provider indicates that the motor and sensory loss to the right thigh/buttock, as a result of his in-service wound, causes the hip to rotate forward resulting in pelvic torsion; this dyskinesia was considered a direct cause of the lower back and hip pain experienced by the Veteran.

A May 2008 VA treatment note indicates that the Veteran's asymmetric pelvic movement has resulted in low back pain.

In October 2009, a VA rehabilitation physician determined that the Veteran had some significant problems with his SI joint function; caused by muscle imbalance from the service-connected wound resulting in posterior rotation of the left iliac crest.  The low back pain from the pelvic rotation impairs his walking, sitting, stair climbing, balance, driving and running.  The Veteran was diagnosed with arthritis of the lumbar spine.  The physician also indicated that the Veteran's pelvic rotation caused gait alterations that have led to bilateral greater trochanteric bursitis because of the tightness at the tensor fascia lata.

The Veteran was afforded a VA examination by a nurse practitioner in June 2012.  The examiner indicated that the Veteran's other listed medical problems (to include bilateral foot surgery, two knee surgeries, degenerative joint disease in the ankles, and cervical and thoracic degenerative disc disease as well as aging) contribute to his altered body mechanics.  The examiner also noted that there was no documentation of the claimed conditions until many years after the in-service injuries.

A September 2012 VA opinion from the Veteran's rehabilitation physician indicates that she reviewed the June 2012 VA examination and refutes the conclusion that the Veteran's service-connected disabilities do not contribute to his current impairment.  She further indicated that in her opinion, it was at least as likely as not that the Veteran's remote fragment wounds with resulting atrophy, weakness and altered biomechanics have significantly contributed to his SI joint and spine pain and dysfunction.  The Board additionally notes that this same physician requested the radiographic images during June 2012.  The images included x-rays of the hips and a CT scan of the pelvis; with slight bilateral acetabular spurring of the hips and slight spurring of the inferomedial right femoral head shown.  There were slight degenerative changes minimally, greater on the right and multiple right lower extremity embedded metallic foreign bodies.

The Board finds that the Veteran's provided private opinions and September 2012 VA physician opinion concerning the etiology of his claimed conditions are more probative than the opinions of the two VA examiners.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinions of the private opinions and September 2012 VA physician to be more probative as they provided thorough, well-reasoned explanations for their opinions.  Additionally, the July 2007 VA examiner refused to diagnose the Veteran with disabilities, in spite of cited objective evidence to the contrary.  The July 2007 examiner additionally did not comment on a secondary theory of causation for the Veteran's SI joint dysfunction.  The most recent VA examiner, did not rule out that the Veteran's claimed disabilities are related to his in-service injury or secondary to other service-connected disabilities; instead only commented that his other physical maladies contributed to the claimed disabilities.

Thus, the Board finds that the preponderance of the evidence favors the Veteran's claims.


ORDER

Entitlement to service connection for a lumbar spine arthritis with degenerative disc disease at L5-S1, status post discectomy, is granted.

Entitlement to service connection for a arthritis of the right hip and left hip is granted.

Entitlement to service connection for a left sacroiliac joint arthritis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


